POPOVICH, Judge,
concurring.
While I agree with my brethren that neither appellee’s right to counsel guaranteed by the Sixth Amendment to the United States Constitution nor his Fifth Amendment “non-offense-specific” right to counsel as established in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), were violated, I do so based upon a decidedly different interpretation of McNeil v. Wisconsin, 501 U.S. 171, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991).
The majority concludes that appellee asserted only his offense-specific right to counsel as guaranteed by the Sixth Amendment in the unrelated drug and unlawful use of a firearm case. Upon review, however, I am *1303convinced that appellee attempted, to assert his Fifth Amendment right to counsel regarding the unrelated charges but was unable to do so validly because he did not assert his non-offense-specific right to counsel in response to a custodial interrogation. Consequently, appellee’s Miranda right to counsel was not violated when he was subjected to custodial interrogation in the present case. Simply put, appellee never asserted his Fifth Amendment right to counsel under the unusual facts sub judice and, therefore, he was able to execute a valid waiver of his Miranda right to counsel at the Mercer State Police Barracks on July 6, 1994.
First, I must disagree with the majority’s conclusion that asserted only his offense-specific Sixth Amendment right to counsel. While his counsel stated that appellee “exercised his right to have counsel present during any and all interrogations, statements and/or contact with anyone concerning this case unless specifically waived by his attorney”, ap-pellee did not limit his assertion of his Miranda rights, stating only, “I hereby exercise my right to remain silent and have my attorney present during any contact on behalf of the Commonwealth, indirect or direct.” Given appellee’s unequivocal written assertion of his Miranda right, I conclude that appellee did attempt to assert his non-offense-specific right to counsel, albeit, as the following discussion will reveal, an ineffectual attempt.
As stated in McNeil, 501 U.S. at 177, 111 S.Ct. at 2208, “[t]he Edwards rule, moreover, is not offense-specific: Once a suspect invokes the Miranda right to counsel for interrogation regarding one offense, he may not be reapproached regarding any offense unless counsel is present. Arizona v. Robinson, 486 U.S. 675, 108 S.Ct. 2093, 100 L.Ed.2d 704 (1988).” Although appellee did assert his Miranda right to counsel in the unrelated criminal action, I, nevertheless, must conclude that appellee did not validly assert that right.
Herein, appellee did not assert his Miranda right to counsel in response to a custodial interrogation, but rather asserted his non-offense-specific right to counsel in a letter directed to the Commonwealth after he had been arrested and incarcerated, as he was unable to post bond. In McNeil, our Supreme Court anticipated just such a letter and stated:
The dissent predicts that the result of this case will routinely be circumvented when, “[i]n future preliminary hearings, competent counsel ... make sure that they, or their clients, make a statement on the record” invoking his Miranda rights anticipatorily, in a context other than “custodial interrogation” — -which a preliminary hearing will not always, or even usually, involve, cf. Pennsylvania v. Muniz, 496 U.S. 582, 601-602, 110 S.Ct. 2638, 2650-2651, 110 L.Ed.2d 528 (1990) (plurality opinion); Rhode Island v. Innis, 446 U.S. 291, 298-303, 100 S.Ct. 1682, 1688-1691, 64 L.Ed.2d 297 (1980). If the Miranda right to counsel can be invoked at a preliminary hearing, it could be argued, there is no logical reason why it could not be invoked by a letter prior to arrest, or indeed prior to identification as a suspect. Most rights must be asserted when the government seeks to take the action they protect against. The fact that we have allowed the Miranda right to counsel, once asserted, to be effective with respect to future custodial interrogation does not necessarily mean that we will allow it to be asserted initially outside the context of custodial interrogation, with similar effect....
McNeil, 501 U.S. at 182 n. 3, 111 S.Ct. at 2211 n. 3.1
In other words, McNeil, supra, teaches that a suspect, even one who has been arrested and incarcerated, may not invoke his non-offense-specific Miranda right to counsel unless and until the police have initiated a custodial interrogation. Presently, appellee was not subjected to a custodial interrogation during which he asserted his Miranda rights, rather he asserted his Miranda rights *1304by letter in anticipation of future custodial interrogations. In McNeil, supra, the United States Supreme Court indicated such a letter would not be effective to assert one’s non-offense-specific Miranda rights. Similarly, I conclude that appellee never validly asserted his Miranda rights in the unrelated drug and weapons case via his “anticipatory” letter. Consequently, there was no assertion of the non-offense-specific Miranda rights which would serve to prevent the police from subjecting appellee to a custodial interrogation in the case sub judice, and appellee’s waiver of those rights on July 6, 1994, was effective.
Further, assuming arguendo, that appellee had validly asserted his non-offense-specific right to counsel in the unrelated criminal action, I would agree with the lower court’s decision to suppress appellee’s inculpatory statements to the police which were given in response to police-initiated interrogation. I would find that constitutional jurisprudence would permit appellee to exercise his non-offense-specific Miranda right to counsel to prevent police-initiated custodial interrogation concerning any crimes which he may have committed before or after incarceration and invocation of his right to counsel.
As McNeil, 501 U.S. at 177, 111 S.Ct. at 2208-09, clearly states: “Once a suspect invokes the Miranda right to counsel for interrogation regarding one offense, he may not be reapproached regarding any offense unless counsel is present.” McNeil, supra, does not limit the effect of the Miranda right to counsel to only those crimes committed before the invocation of the right. Rather, McNeil, supra, provides that the right applies to “any offense” about which a suspect is subjected to custodial interrogation after he has asserted the non-offense-specific right to counsel.
Moreover, I fail to discern any philosophical reason to distinguish the present situation where a suspect who is incarcerated is subjected to a police-initiated, custodial interrogation concerning a crime committed after he has asserted his Fifth Amendment right to counsel from the more common situation where the incarcerated suspect is interrogated about a crime which he committed before incarceration but for which he was not a suspect until after his incarceration and his assertion of his right to counsel. See, Commonwealth v. Wyatt, 447 Pa.Super. 393, 669 A.2d 954 (1996). In either situation, the suspect does not become the focus of the current investigation until after he has asserted his Miranda right to counsel.
Clearly, the Fifth Amendment right to counsel is designed to protect the suspect who does not believe that he is sufficiently capable of dealing with his adversaries (the police) single-handedly. McNeil, 501 U.S. at 180, 111 S.Ct. at 2210. In the present case, had appellee validly asserted his Fifth Amendment right to counsel, albeit on unrelated charges, prior to the custodial interrogation, he would be entitled to its protection. McNeil, supra; Wyatt, supra. In my view, if appellee had validly notified police he would talk to them only in the presence of counsel, then further communication without the presence of counsel would have violated the Fifth Amendment, regardless of when he allegedly committed the crime which was the focus of the investigation.
In sum, I conclude that appellee did not validly assert his non-offense-specific right to counsel in response to a custodial interrogation. Consequently, appellee executed a valid waiver of his Miranda rights on July 6, 1994, before he was interrogated by police at the Mercer County Barracks.
McEWEN, P.J., and CAVANAUGH:, J„ join.

. Although this passage from McNeil, supra is cited the majority, I am convinced the majority has misinterpreted its application to the present facts.